Dismissed and Memorandum Opinion filed August 2, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00429-CV

 METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, AND
            CHARLIE KENNEDY, JR., Appellants
                                         V.

                    PRIYA GOPINATH MEAVE, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-45019

                          MEMORANDUM OPINION

      This is an attempted accelerated interlocutory appeal from an order signed
September 20, 2021. Appellants’ notice of appeal was filed June 10, 2022. The
notice of appeal must be filed within 20 days after the order is signed in an
accelerated interlocutory appeal. See Tex. R. App. P. 26.1(b).

      Appellants’ notice of appeal was not filed timely. A motion to extend time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but within
the 15-day grace period provided by Rule 26.3 for filing a motion to extend time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the
predecessor to Rule 26). Appellants’ notice of appeal was not filed within the 15-
day period provided by Texas Rule of Appellate Procedure 26.3.

      On June 24, 2022, notification was transmitted to all parties that the appeal
was subject to dismissal without further notice for want of jurisdiction. See Tex. R.
App. P. 42.3(a). Appellants filed no response.

      Accordingly, the appeal is dismissed for want of jurisdiction.



                                  PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Poissant.




                                         2